                                          Case 4:17-cv-03434-JSW Document 60 Filed 11/05/18 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PINEROS Y CAMPESINOS UNIDOS DEL                     Case No. 17-cv-03434-JSW
                                         NOROESTE, et al.,
                                   8
                                                        Plaintiffs,                          ORDER ADOPTING IN PART
                                   9                                                         REPORT AND RECOMMENDATION
                                                  v.
                                  10                                                         Re: Dkt. No. 48, 59
                                         E. SCOTT PRUITT, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          This matter comes before the Court upon consideration of the Order issued by Magistrate

                                  15   Judge Laurel Beeler, in which she recommends that the Court award attorneys’ fees in the amount

                                  16   of $205,144.93 and costs of $582.24 for a total of $205,144.93. The time for filing objections to

                                  17   Judge Beeler’s report has passed. The Court finds the report thorough and well-reasoned and,

                                  18   with one modification, adopts it in every respect.

                                  19          The Court finds the plaintiffs should also be awarded attorneys’ fees and costs incurred in

                                  20   preparing and filing their two petitions with the Ninth Circuit.

                                  21          The plaintiffs’ position is that, at the time they filed their two Ninth Circuit petitions, the

                                  22   law in the Ninth Circuit was unclear as to whether 7 U.S.C. § 136n(a) or (b) applied to the

                                  23   underlying dispute: the former directs parties to appeal an Environmental Protection Agency

                                  24   (“EPA”) decision in district court, the latter directs parties to courts of appeals. Given the facts of

                                  25   the underlying dispute and the prevailing law, plaintiffs were uncertain whether the Ninth Circuit

                                  26   or this Court had jurisdiction over their claim.

                                  27          In their oral argument before Judge Beeler, plaintiffs pointed to United Farm Workers of

                                  28   Am., AFL-CIO v. Adm’r, EPA, 592 F.3d 1080 (9th Cir. 2010), of which plaintiffs were aware at
                                          Case 4:17-cv-03434-JSW Document 60 Filed 11/05/18 Page 2 of 3




                                   1   the time they filed both Ninth Circuit petitions. In this case, plaintiff United Farm Workers, citing

                                   2   § 136n(a), filed an appeal of an EPA decision in a district court. Id. at 1081-82. The district court

                                   3   dismissed for lack of jurisdiction, and United Farm Workers appealed. The Ninth Circuit affirmed

                                   4   the district court’s decision, but concluded that § 136n(b) precluded United Farm Workers from

                                   5   seeking redress at the Ninth Circuit: “Unfortunately for the appellants it is now too late to seek

                                   6   [relief] here. Petitions for review must be filed 60 days after the decision. The time is past.” Id.

                                   7   at 1083 (internal citations omitted).

                                   8           Given the result in United Farm Workers, plaintiffs were understandably wary about

                                   9   choosing the district court at the expense of the Ninth Circuit, particularly given the looming

                                  10   sixty-day deadline. Plaintiffs’ own legal analysis suggested the district court might have

                                  11   jurisdiction, but the law in the Ninth Circuit was unsettled. Plaintiffs consulted with the federal

                                  12   defendants regarding jurisdiction, but they, too, were unsure. (It was only before the Ninth Circuit
Northern District of California
 United States District Court




                                  13   that the federal defendants conceded the district court’s jurisdiction.)

                                  14           Again, as United Farm Workers illustrated, the consequences of an incorrect choice were

                                  15   potentially fatal. If plaintiffs’ counsel chose the district court, but were wrong, their clients could

                                  16   lose opportunity for relief. Accordingly, to protect the interests of their clients, plaintiffs

                                  17   requested relief in both fora.

                                  18           Case law in this Court suggests that the party’s perspective at the time attorneys’ costs

                                  19   were incurred is a key consideration. In Lucas v. White, this court examined whether a prevailing

                                  20   party was entitled to attorneys’ fees for counsel’s involvement in a parallel criminal proceeding.

                                  21   Lucas v. White, 63 F. Supp. 2d 1046, 1058 (N.D. Cal. 1999). The defendants argued that plaintiffs

                                  22   should not recover for the time they spent on the criminal investigation “because it was

                                  23   unnecessary” to the civil action. Id. The court disagreed and awarded attorneys’ fees for tasks in

                                  24   the related criminal investigation because the criminal case was “sufficiently intertwined” with the

                                  25   civil case over which the court presided. Id. The court opined: “[a]lthough no criminal charges

                                  26   were ever brought” “it was entirely reasonably for plaintiffs’ counsel in the civil action to get

                                  27   involved in the criminal investigation in order to ensure that their clients’ rights in the civil action

                                  28   were adequately protected and not compromised . . .” Id. (emphasis added). It was insignificant
                                                                                           2
                                           Case 4:17-cv-03434-JSW Document 60 Filed 11/05/18 Page 3 of 3




                                   1   that the legal fees incurred in the criminal matter were ultimately unnecessary; what mattered was

                                   2   that counsel took preventative steps in anticipation of a turn of events with the potential to affect

                                   3   clients’ rights.

                                   4           Here, too, it is only with the benefit of hindsight that plaintiffs and the federal defendants

                                   5   know that a portion of the incurred attorneys’ fees were unnecessary. At the time plaintiffs filed

                                   6   the Ninth Circuit petitions, however, plaintiffs’ counsel reasonably believed the petitions were

                                   7   “essential” to preserve their clients’ rights. See Ludin v. Meachum, 980 F.2d 1450, 1463 (D.C.

                                   8   Cir. 1993). The filing of the Ninth Circuit petitions were an entirely reasonable step undertaken to

                                   9   avoid preclusion of remedy.

                                  10           Accordingly, the Court awards the plaintiffs attorneys’ fees in the amount of $234,781.23

                                  11   and costs in the amount of $1582.24, for a total of $236,363.47.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: November 5, 2018

                                  14                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  15                                                     United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
